Citation Nr: 1721336	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-05 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to October 7, 2008 for the grant of service connection for epileptic seizures.

3.  Entitlement to a disability rating in excess of 10 percent for epileptic seizures from March 1, 2009 to June 10, 2012; in excess of 80 percent from June 11, 2012, to June 4, 2014; and in excess of 10 percent from September 1, 2014, forward.

4.  Entitlement to a disability rating in excess of 10 percent under Diagnostic Code 5257 for postoperative left patella, now diagnosed a left knee chondromalacia, degenerative joint disease, medical meniscus tear, status post patellaplasty and meniscus debridement, prior to May 12, 2015, to include whether it was proper to discontinue the rating under DC 5257 effective from May 12, 2105, forward.

5.  Entitlement to a disability rating in excess of 20 percent under Diagnostic Code 5010-5260 for postoperative left patella, now diagnosed a left knee chondromalacia, degenerative joint disease, medical meniscus tear, status post patellaplasty and meniscus debridement, from May 11, 2015 to February 22, 2016; and in excess of 10 percent from February 23, 2016, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This matter is on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for epileptic seizures assigning an initial 10 percent disability rating with an effective date of October 7, 2008, but denied service connection for bilateral hearing loss and entitlement to a rating in excess of 10 percent for the Veteran's left knee disorder.  

During the pendency of the claims, the Veteran has been assigned a 100 percent schedular rating for his epileptic seizures from October 7, 2008, to February 28, 2009; a 10 percent rating from March 1, 2009; an 80 percent from June 11, 2012; a 100 percent rating under 38 C.F.R. § 4.30 from June 5, 2014, to August 31, 2014; and a 10 percent rating from September 1, 2014, forward.  With respect to his left knee disorder, he has been assigned a 10 percent rating under Diagnostic Code (DC) 5257 prior to May 11, 2015; and under DC 5010-5260, a 20 percent rating  from May 11, 2015, to February 22, 2016 and a 10 percent rating from February 23, 2016, forward.

The issues of entitlement to service connection for bilateral hearing loss entitlement to higher ratings for epileptic seizures and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran was in receipt of a 10 percent rating for postoperative, left patella, under DC 5257 for more than 20 years when the RO changed the DC under which he was rated to DC 5010-5260. 

2. The termination of the 10 percent rating for postoperative, left patella, under DC 5257 was not proper. 

3.  The Veteran initially filed his claim for service connection for seizures on October 7, 2008.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 10 percent rating under Diagnostic Code 5257 for postoperative left patella, now diagnosed a left knee chondromalacia, degenerative joint disease, medical meniscus tear, status post patellaplasty and meniscus debridement have been met, effective May 12, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, DC 5257 (2016). 

2.  The criteria for an effective date prior to October 7, 2008 for the grant of service connection for epileptic seizures have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether it was proper to discontinue the rating for the Veteran's left knee disorder under DC 5257,  effective from May 12, 2105, forward

A disability that has been continuously rated at or above any evaluation of disability for 20 years or more will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b). 

The Veteran has been in receipt of a 10 percent rating under DC 5257 for postoperative status, left patella, since August 4, 1978.  In the January 2009 rating decision currently on appeal, the RO denied entitlement to a rating in excess of 10 percent for this disability under DC 5257.

In an April 2016 rating decision, the RO recharacterized the Veteran's service-connected postoperative status, left patella, as left knee chondromalacia, degenerative joint disease, medical meniscus tear, status post patellaplasty and meniscus debridement, and assigned a 20 percent rating from May 11, 2015 to February 22, 2016, and a 10 percent rating from February 23, 2016, forward.  The RO also recoded the Veteran's left knee disability from DC 5257 to DC 5010-5260. 

The facts in this case are similar to those considered by the United States Court of Appeals for Veterans Claims (Court) in Murray v. Shinseki, 24 Vet. App. 420   (2011).  In that case, the Veteran had been in receipt of a 10 percent rating under DC 5257 for more than 20 years when the RO changed the diagnostic codes under which the disability was rated to DC 5260 and 5261, and discontinued the rating under DC 5257.  The Court held that the rating under DC 5257 was protected, and the RO's actions constituted an impermissible reduction in a protected rating. 

In the instant appeal, as noted above, a 10 percent rating under DC 5257 was in effect for more than 20 years when it was discontinued.  Under 38 C.F.R. § 3.951 (b), as interpreted in Murray, the discontinuance was improper and the 10 percent rating is restored effective May 12, 2015.  


Earlier effective date for service connection for epileptic seizures

The Veteran is seeking an effective date prior to October 7, 2008, for the award of service connection for epileptic seizures.  He believes the effective date should be the date he left his job due to disability - July 2008.  For the following reasons, the Board finds that entitlement to an earlier effective date is not established.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

Here, the Veteran initially filed a claim seeking entitlement to service connection for seizures on October 7, 2008, more than one year after his separation from service.  He does not assert that he filed a claim for service connection for seizures prior to October 7, 2008, nor does the evidence support such a finding.  Accordingly, the effective date of service connection for seizures can be no earlier than the claim submitted on October 7, 2008, as a matter of law.  See 38 C.F.R. § 3.400(b)(2)(i). 

The Board regrets that it cannot render a favorable decision on this matter. However, the Board is bound by the law, and this decision is dictated by the relevant statute and regulations.  The Board is without authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503 , 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425   (1994); see also Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992). 


Accordingly, entitlement to an earlier effective date of service connection for epileptic seizures is denied.  Because this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  Sabonis v. West, 6 Vet. App. 426, 430   (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Restoration of a 10 percent rating under Diagnostic Code 5257 for postoperative left patella, now diagnosed a left knee chondromalacia, degenerative joint disease, medical meniscus tear, status post patellaplasty and meniscus debridement
is granted, effective May 12, 2015. 

Entitlement to an effective date prior to October 7, 2008 for the grant of service connection for epileptic seizures is denied.


REMAND

Unfortunately, the remaining claims for service connection for bilateral hearing loss and increased ratings for epileptic seizures and a left knee disorder must be remanded for additional VA examinations.

Regarding the Veteran's claim for service connection for bilateral hearing loss, he was provided a VA examination in January 2011.  The examiner opined that the Veteran's current hearing loss was less likely as not related to military noise trauma.  He also observed that there was documentation of otitis externa and otitis media, but commented that these had no apparent long-term effects.  On remand, a medical opinion must be obtained as to whether the Veteran's hearing loss is related to his in-service head injuries.

Of note, the Veteran underwent an audiological evaluation at entry into service in February 1967 and again in April 1968.  Because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board considers the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  The Veteran had additional audiological evaluations in July 1969 and upon separation from service in April 1971.  These thresholds were clearly documented as having been recorded in using ISO-ANSI units. 

As for the left knee disorder, the Veteran was last provided a VA examination in February 2016 which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to this VA examination, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, the Veteran has also indicated that this disability has increased in severity.

Finally, a VA medical opinion regarding the severity of the Veteran's epileptic seizures was obtained in April 2014.  The Veteran, however, believes that his disability has likewise increased in severity.  Efforts should also be undertaken to ensure that his complete treatment records from the University of California San Francisco Epilepsy Center have been obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records, including from the San Francisco VA medical center (VAMC) dated from October 2015, forward, and from the Martinez/Mather VAMC dated from April 2016, forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from the University of California San Francisco Epilepsy Center, dated from March 2009, forward. 

3.  After the above has been completed, schedule the Veteran for a VA audiological evaluation.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  

The examiner should elicit a full history from the Veteran. The examination should include any necessary diagnostic testing.

The examiner should provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current hearing loss had its clinical onset during service or is related to any incident of service, to include noise exposure; ear infections in June 1968 and July 1970; and/or head injuries in September 1969 and March 1971. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Schedule the Veteran for a VA examination to assess the current level of severity of his service-connected left knee disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left knee and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

5.  Schedule the Veteran for a VA examination to assess the current level of severity of his service-connected seizure disorder.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

6.  After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


